UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HILLS BANCORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on the table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HILLS BANCORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS April 18, 2011 The Annual Meeting of the Shareholders of Hills Bancorporation, an Iowa corporation (the “Company”), will be held at the Hills Community Center, Hills, Iowa, on Monday, the 18th day of April, 2011, at 4:00 o’clock p.m., local time, for the following purposes: 1. To elect four members of the Board of Directors. 2. To approve a non-binding advisory vote on executive compensation. 3. To approve a non-binding advisory vote on the frequency of future non-binding advisory votes on executive compensation. 4. To transact such other business as may properly be brought before the meeting or any adjournments thereof. The Board of Directors has fixed the close of business on March 4, 2011, as the record date for the determination of the shareholders entitled to notice of, to attend, and to vote at, the meeting. Accordingly, only shareholders of record at the close of business on that date will be entitled to attend and vote at the meeting, or any adjournments thereof. TO ENSURE YOUR REPRESENTATION AT THE MEETING, THE BOARD OF DIRECTORS OF THE COMPANY SOLICITS YOU TO MARK, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY IN THE ENCLOSED ENVELOPE. YOUR PROXY MAY BE REVOKED AT ANY TIME BEFORE IT IS EXERCISED.IF YOU ARE ABLE TO ATTEND THE MEETING AND WISH TO VOTE YOUR SHARES PERSONALLY, YOU MAY WITHDRAW YOUR PROXY AND DO SO. IMPORTANT NOTICE REGARDING AVAILABILITY OF PROXY MATERIALS FOR THESHAREHOLDERS’ MEETING TO BE HELD ON APRIL 18, 2011. Pursuant to the rules promulgated by the Securities and Exchange Commission, we have elected to provide access to our proxy materials both by: (i) sending you this full set of proxy materials, including a proxy card; and (ii) notifying you of the availability of our proxy materials on the internet. This Notice of Meeting, Proxy Statement, and our Annual Report to Shareholders for the fiscal year ended December 31, 2010, are available online and may be accessed at www.envisionreports.com/HBIA or www.edocumentview.com/HBIA.In accordance with applicable rules, we do not use “cookies” or other software that identifies visitors accessing these materials on this website. We encourage you to access and review all of the important information contained in the proxy materials before voting. Date: March 18, 2011 By Order of the Board of Directors Hills Bancorporation Dwight O. Seegmiller 131 Main Street President and CEO Hills, Iowa 52235 PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS OF HILLS BANCORPORATION To Be Held on April 18, 2011 TABLE OF CONTENTS Page # PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS 1-2 INFORMATION CONCERNING NOMINEES FOR ELECTION AS DIRECTORS 2-4 INFORMATION CONCERNING DIRECTORS OTHER THAN NOMINEES 5-7 CORPORATE GOVERNANCE AND THE BOARDS OF DIRECTORS 7-9 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 10-12 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 12 COMPENSATION AND INCENTIVE STOCK COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 12-13 COMPENSATION DISCUSSION AND ANALYSIS 13-17 COMPENSATION AND INCENTIVE STOCK COMMITTEE REPORT 18 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION 19 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE NON-BINDINGADVISORY VOTES ON EXECUTIVE COMPENSATION 19 SUMMARY OF CASH AND CERTAIN OTHER COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS 20-24 LOANS TO AND CERTAIN OTHER TRANSACTIONS WITH EXECUTIVE OFFICERS AND DIRECTORS 25 RISK MANAGEMENT AND COMPENSATION POLICIES AND PRACTICES 25 AUDIT COMMITTEE 25-26 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 27 PROPOSALS BY SHAREHOLDERS 27 BOARD NOMINATING PROCESS 27-28 COMMUNICATION WITH THE BOARD OF DIRECTORS 28 AVAILABILITY OF FORM 10-K REPORT 28 OTHER MATTERS 29 Table of Contents HILLS BANCORPORATION 131 Main Street Hills, Iowa 52235 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS To Be Held on April 18, 2011 This Proxy Statement is furnished to shareholders of Hills Bancorporation (the “Company”) in connection with the solicitation of proxies by the Board of Directors of the Company for the Annual Meeting of Shareholders to be held April 18, 2011, and any adjournments thereof. This Proxy Statement and form of Proxy enclosed herewith are first sent to the shareholders of the Company entitled to vote at the Annual Meeting on or about March 18, 2011. If the accompanying Proxy is properly signed and returned and is not withdrawn or revoked, the shares represented thereby will be voted in accordance with the specifications thereon. If the manner of voting such shares is not indicated on the Proxy, the shares will be voted FOR the election of the nominees for directors named herein, FOR the approval of executive compensation and FOR a one year frequency for future votes on executive compensation. If your shares are held by a broker, your broker is not permitted to vote on your behalf for any of the proposals.For your vote to be counted in the election of directors, the non-binding advisory vote on executive compensation, and the non-binding advisory vote on the frequency of future non-binding advisory votes on executive compensation, you must communicate your voting decisions to your bank, broker or other holder of record before the date of the Annual Meeting. Shareholders may vote on the Proposals presented at the Annual Meeting as follows: As to Proposal 1, the election of directors: Ÿ Vote “FOR” all of the nominees for director Ÿ Withhold votes on all of the nominees for director Ÿ Withhold votes for one or more nominees Because the election of directors is determined by a plurality, the nominees receiving the most votes “FOR” are elected. As to Proposal 2, the non-binding advisory vote on executive compensation: Ÿ Vote “FOR” the proposal Ÿ Vote “AGAINST” the proposal Ÿ Abstain from voting on the proposal The affirmative vote of a majority of the votes cast by the holders of the Corporation’s common stock is required to approve Proposal 2, a non-binding advisory vote on executive compensation.An abstention is not a “vote cast.” Abstentions from voting and broker non-votes, if any, on Proposal 2 are not treated as votes cast and, therefore, will have no effect on the outcome of the passage of the proposal. As to Proposal 3, the non-binding advisory vote on the frequency of future non-binding advisory votes on executive compensation: Choice 1 – every year; Choice 2 – every two years; Choice 3 – every three years; or Choice 4 – abstain from voting. The choice among the four choices which receives the highest number of votes will be deemed the choice of the stockholders. The Board of Directors recommends that you vote FOR each of the director nominees named in this Proxy Statement, FOR approval of executive compensation and FOR a one year frequency for future votes on executive compensation. 1 Table of Contents Only shareholders of record at the close of business on March 4, 2011, are entitled to notice of, to attend and to vote at the meeting. There were 4,397,418 shares of Common Stock of the Company outstanding at the close of business on that date, all of which will be entitled to vote. The presence, in person or by proxy, of the holders of a majority of such outstanding shares is necessary to constitute a quorum for the transaction of business at the meeting. Holders of the shares of Common Stock are entitled to one vote per share standing in their names on the record date on all matters. Shareholders do not have cumulative voting rights. If the holder of shares abstains from voting on any matter, or if shares are held by a broker which has indicated that it does not have discretionary authority to vote on a particular matter, those shares will be counted for quorum purposes, but will not be counted as votes cast with respect to any matter to come before the meeting and will not affect the outcome of any matter. The Company will bear the cost of solicitation of proxies. In addition to the use of the mails, proxies may be solicited by officers, directors and regular employees of the Company, without extra compensation, by telephone, electronic mail, facsimile or personal contact. It will greatly assist the Company in limiting expense in connection with the meeting if shareholders who do not expect to attend in person will return signed proxies promptly whether they own a few or many shares. A shareholder may revoke his or her Proxy at any time prior to the voting thereof by filing with the Treasurer of the Company at the Company’s principal office at 131 Main Street, Hills, Iowa 52235, a written revocation or a duly executed Proxy bearing a later date. A shareholder may also withdraw the Proxy at the meeting at any time before it is exercised. PROPOSAL 1 ELECTION OF DIRECTORS INFORMATION CONCERNING NOMINEES FOR ELECTION AS DIRECTORS The Company currently has eleven directors with staggered terms of office.Four nominees for election to the Board of Directors at the 2011 Annual Meeting of Shareholders, each of whom presently serves on the Board of Directors, are nominated to serve for a three-year term.The Board of Directors has no reason to believe that any nominee will be unable to serve as a director, if elected. However, in case any nominee should become unavailable for election, the proxy will be voted for such substitute, if any, as the Board of Directors may designate. Each director of the Company also serves as a director of the Company’s wholly-owned subsidiary, Hills Bank and Trust Company (the “Bank”), which is a commercial bank.The Company anticipates that, following the election of the nominees set forth below, all directors of the Company will continue to serve as directors of the Bank.The directors of the Bank are elected by the vote of the Company as the sole shareholder of the Bank. Set forth below are the names of the four persons nominated by the Board of Directors for election as directors of the Company at the 2011 Annual Meeting, along with certain other information concerning such persons. 2 Table of Contents Name and Year Positions & Principal Occupation or Employment First Become Offices Held During the Past Five Years and Education Director Age With Company Pertaining to Board of Director Qualifications Director Nominees Who Will Serve Until the 2014 Annual Meeting James A. Nowak 2004 - Company 2004 - Bank 63 Director Partner - McGladrey & Pullen, LLP (Retired 2004), Cedar Rapids, Iowa.Mr. Nowak is a graduate of the University of Wisconsin and a certified public accountant. Theodore H. Pacha 1990 - Company 1990 - Bank 62 Director President and owner of THEO Resources LLC, a business investment and consulting company in Iowa City, Iowa, May 1999 to present.Senior Vice President of Operations for Duffy’s Collectible Cars in Cedar Rapids, Iowa.Mr. Pacha previously founded and owned Hawkeye Medical Supply, Inc., a medical supplies company, located in Iowa City, Iowa, until its sale in 1998. Ann Marie Rhodes 1993 - Company 1993 - Bank 57 Director The University of Iowa – Clinical Associate Professor of Nursing and Instructor College of Law.Ms. Rhodes obtained a nursing degree from The College of Saint Teresa and a masters in nursing from the University of Iowa.In addition, Ms. Rhodes received her law degree from the University of Iowa College of Law. Ronald E. Stutsman 1984 - Company 1981 - Bank 71 Director & Vice President Executive officer and shareholder of Eldon C. Stutsman, Inc., an agricultural supply company in Hills, Iowa.Mr. Stutsman is a graduate of Iowa State University with a major in agricultural business and a minor in economics. Additional information regarding the four nominees for re-election to the Board of Directors is as follows: James A. Nowak:Mr. Nowak has served as a Director of the Company and the Company’s wholly-owned subsidiary Bank since 2004.Mr. Nowak presently serves as the Chairman of the Audit Committee and is considered its financial expert.Mr. Nowak also serves on the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Nowak graduated from the University of Wisconsin with a degree in Accounting and is a CPA.Until his retirement in 2004, Mr. Nowak was an audit and accounting partner for McGladrey & Pullen, LLP.In his duties with McGladrey, Mr. Nowak had review responsibilities including SEC reporting requirements for clients.Mr. Nowak was with McGladrey from 1970 through 2004.Mr. Nowak’s financial knowledge is a valuable contribution to the Board of Directors.Mr. Nowak is an active member of the Cedar Rapids community.Hills Bank currently has three Bank offices in Cedar Rapids and one in neighboring Marion, all of which have been established in the last ten years, so Mr. Nowak’s knowledge and contacts in this market has been invaluable in assisting with the expansion of this market.Mr. Nowak is a member of the American Institute of Certified Public Accountants and the Iowa Society of Certified Public Accountants. Theodore H. Pacha:Mr. Pacha was first elected to serve as a Director in 1990 and has also served as a Director of the Company’s wholly owned subsidiary Bank since 1990.Mr. Pacha presently serves on the Audit Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Pacha is currently the president and owner of THEO Resources LLC which is a business investment and consulting company in Iowa City, Iowa.Mr. Pacha is also the Senior Vice President of Operations with Duffy’s Collectible Cars in Cedar Rapids, Iowa.Mr. Pacha previously founded and owned Hawkeye Medical Supply, Inc. which was a medical supply company and was located in Iowa City, Iowa.Mr. Pacha sold Hawkeye Medical Supply, Inc. in 1998.Mr. Pacha is a life-long Iowa City resident, is a community leader and business person.Mr. Pacha has considerable knowledge of the Iowa City area which is beneficial to the Company, especially its Johnson County, Iowa offices.Mr. Pacha’s business knowledge is a valuable contribution to the Board of Directors.Mr. Pacha is also active in the Iowa City community. 3 Table of Contents Ann Marie Rhodes:Ms. Rhodes was elected to the Board of Directors in 1993.Ms. Rhodes at that time also became a member of the Board of Directors of the Company’s wholly owned subsidiary Bank.The Board Committees which Ms. Rhodes serves on are the Audit Committee and the Compensation and Incentive Stock Committee.Ms. Rhodes is a Clinical Associate Professor of Nursing and Instructor in the University of Iowa College of Law.Ms. Rhodes obtained a nursing degree from The College of Saint Teresa, a Masters in Nursing at the University of Iowa and her law degree from the University of Iowa College of Law.Ms. Rhodes’ experience with the largest employer in the Company’s trade area, the University of Iowa, provides important insight to the Board of Directors.Ms. Rhodes is a member of the American and Iowa Bar Associations.In addition, Ms. Rhodes is involved in leadership roles in several community organizations. Ronald E. Stutsman:Mr. Stutsman has served as a Director of the Company since 1984 and its wholly-owned subsidiary Bank since 1981.Mr. Stutsman is currently the Chairman of the Board of Directors of the Bank and a non-executive Vice President of the Company.Mr. Stutsman currently serves on the Employee Stock Ownership Plan Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Stutsman is an Executive Officer and a shareholder of Eldon C. Stutsman, Inc. an agricultural supply company located in Hills, Iowa.Mr. Stutsman graduated from Iowa State University with a degree in Business.Mr. Stutsman’s business expertise and agricultural knowledge is a valuable contribution to the Board of Directors and provides important insight into the Board of Directors’ loan responsibilities.Mr. Stutsman is active professionally and with community activities. None of the nominees currently serves, or has served in the past five years, as a director of another company whose securities are registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or whose securities are subject to the requirements of Section 15(d) of the Exchange Act or a company registered under the Investment Company Act of 1940, as amended.There are no family relationships among the Company’s Directors, nominees for Director and executive officers. The Board of Directors unanimously recommends to the Shareholders a vote “FOR” the election of the above-listed persons as directors for the Company. 4 Table of Contents INFORMATION CONCERNING DIRECTORS OTHER THAN NOMINEES The following tables set forth certain information with respect to directors of the Company who will continue to serve as directors subsequent to the 2011 Annual Meeting and who are not nominees for election at the 2011 Annual Meeting. Name and Year Positions & Principal Occupation or Employment First Become Offices Held During the Past Five Years and Education Director Age With Company Pertaining to Board of Director Qualifications Directors Serving Until the 2012 Annual Meeting Willis M. Bywater 1984 - Company 1979 - Bank 72 Director Chairman of the Board and shareholder of Economy Advertising Company, a commercial printing and advertising specialties company in Iowa City, Iowa. Mr. Bywater graduated from Iowa State University with a major in mechanical engineering. Michael S. Donovan 2007 - Company 2007 - Bank 48 Director Farmer and President of Donovan & Sons, Ltd., a local Johnson County, Iowa family farm corporation, and partner in PVP1, LLP, a local pork production operation. Mr. Donovan is a graduate of North Iowa Area Community College. Thomas J. Gill, D.D.S. 1993 - Company 1993 - Bank 64 Director Dentist - Private Practice in Coralville, Iowa since 1980.Dr. Gill is a graduate of the University of Iowa College of Dentistry. Dwight O. Seegmiller 1986 - Company 1986 - Bank 58 Director & President President of the Company and the Bank.Mr. Seegmiller is a graduate of Iowa State University’s Agricultural Business Honors Program and the Stonier Graduate School of Banking at Rutgers University.He joined the Company in 1975 and has been President of the Company since 1986.Prior to 1986, Mr. Seegmiller was the Senior Vice President of Lending. Additional information regarding the Directors to serve until the 2012 Annual Meeting is as follows: Willis M. Bywater:Mr. Bywater has served as a Director of the Company since 1984 and its wholly-owned subsidiary Bank since 1979.Mr. Bywater serves as the Vice Chairman of the Board of the Bank and was formerly Chairman of the Board of Directors of the Bank.Mr. Bywater currently serves on the Loan Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Bywater is the Chairman of the Board and a shareholder of Economy Advertising Company, a commercial printing and advertising specialties company in Iowa City, Iowa.Mr. Bywater has a mechanical engineering degree from Iowa State University.Mr. Bywater’s involvement in the business community and knowledge of the Company’s trade area are important contributions to the Board of Directors.Mr. Bywater has been active in area economic development groups and professional associations.In addition, Mr. Bywater is active in community organizations. Michael S. Donovan:Mr. Donovan was elected to the Board of Directors in 2007.Mr. Donovan at that time also became a member of the Board of Directors of the Company’s wholly-owned subsidiary Bank.Mr. Donovan is a farmer and the President and a shareholder of Donovan and Sons, Ltd, an Iowa farm corporation.Mr. Donovan also is a partner in PVP1, LLP, a pork production operation in the Company’s trade area.Mr. Donovan is a graduate of North Iowa Area Community College.Mr. Donovan serves on the Trust Committee and Compensation and Incentive Stock Committee of the Board of Directors.Mr. Donovan’s expertise and agricultural knowledge, especially in the area of hog production, is a valuable contribution to the Board of Directors and provides important insight into the Board of Directors’ loan responsibilities. Thomas J. Gill, D.D.S.:Dr. Gill was elected to the Board of Directors in 1993.Dr. Gill at that time also became a member of the Board of Directors of the Company’s wholly owned subsidiary Bank.The Board Committees on which Dr. Gill serves are the Loan Committee and the Compensation and Incentive Stock Committee.Dr. Gill is a graduate of the University of Iowa College of Dentistry and has been a dentist in private practice since 1980.Dr. Gill is a Coralville, Iowa resident and is active in local government.Dr. Gill’s experience as a small business owner and knowledge of the Johnson County, Iowa area provide an important contribution to the Board of Directors. 5 Table of Contents Dwight O. Seegmiller:Mr. Seegmiller has served as a Director of the Company since 1986 and its wholly-owned subsidiary Bank since 1986.Mr. Seegmiller is the President and Chief Executive Officer of the Company and the Bank.Prior to becoming President of the Company and the Bank in 1986, Mr. Seegmiller was the Senior Vice President of Lending.Mr. Seegmiller joined the Bank in 1975.Mr. Seegmiller graduated from Iowa State University’s Agricultural Business Honors Program.Mr. Seegmiller graduated from the Stonier Graduate School of Banking at Rutgers University in 1981.Mr. Seegmiller’s knowledge of the Company and the Bank provide consistent and valuable contributions to the Board of Directors. Name and Year Positions & Principal Occupation or Employment First Become Offices Held During the Past Five Years and Education Director Age With Company Pertaining to Board of Director Qualifications Directors Serving Until the 2013 Annual Meeting Michael E. Hodge 2000 - Company 2000 - Bank 57 Director President and shareholder of Hodge Construction Company, an Iowa City, Iowa business.Mr. Hodge obtained a BS in civil engineering from the University of Iowa. John W. Phelan 2007 - Company 2007 - Bank 56 Director General Sales Manager with KZIA Z102.9 and KGYM 1600ESPN radio stations (2010 - present); formerly Vice President and General Manager of Cedar Rapids Television Company, d/b/a KCRG-TV9 in Cedar Rapids, Iowa, the local ABC affiliate. Sheldon E. Yoder, D.V.M. 1997 - Company 1997 - Bank 58 Director President and shareholder of Kalona Veterinary Clinic, P.C., located in Kalona, Iowa.Dr. Yoder is a graduate of the Iowa State University College of Veterinary Medicine.He has been President of Kalona Veterinary Clinic since 1978. Additional information regarding the Directors to serve until the 2013 Annual Meeting is as follows: Michael E. Hodge:Mr. Hodge has served as a Director of the Company and the Company’s wholly owned subsidiary Bank since 2000.Mr. Hodge presently serves on the Loan Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Mr. Hodge is a graduate of the University of Iowa College of Engineering with a BS in civil engineering.He is the President and principal shareholder of Hodge Construction Company founded in Iowa City, Iowa in 1981.Hodge Construction Company is a private company that is involved in real estate development and as a builder primarily in Iowa City, Coralville, North Liberty and the Cedar Rapids area.The Bank has office locations in each of these communities.Mr. Hodge is active in several professional trade associations in the Iowa City area.Mr. Hodge has significant experience in real estate development, including single family and multi-family and commercial projects and provides important insight to the Board of Directors for the Loan Committee.In addition, Mr. Hodge is actively involved in leadership roles in several non-profit organizations in the Iowa City market. John W. Phelan:Mr. Phelan was elected to the Board of Directors in 2007.Mr. Phelan at that time also became a member of the Board of Directors of the Company’s wholly-owned subsidiary Bank.The Board Committees which Mr. Phelan serves on are the Loan Committee, Trust Committee and the Compensation and Incentive Stock Committee.Mr. Phelan is the General Sales Manager for KZIA Z102.9 and KGYM 1600ESPN radio stations.Mr. Phelan was formerly Vice President and General Manager of Cedar Rapids Television Company, d/b/a KCRG-TV.The station is the Cedar Rapids, Iowa ABC affiliate.Mr. Phelan was with KCRG-TV from 1984 until 2010.Mr. Phelan is originally from Iowa City, Iowa and is currently an active member of the Cedar Rapids community.Hills Bank currently has three Bank offices in Cedar Rapids and one in neighboring Marion, all of which have been established in the last ten years, so Mr. Phelan’s knowledge and contacts in this market have been invaluable in assisting with the expansion of this market.Mr. Phelan is President of the State of Iowa Broadcasters Association and a long-term Board member of that organization.Mr. Phelan is active as a Board member in two non-profit organizations with connections to the University of Iowa in Iowa City, Iowa as well as involvement in non-profit organizations in Cedar Rapids, Iowa. 6 Table of Contents Sheldon E. Yoder, D.V.M.:Dr. Yoder was first elected to serve as a Director in 1997 and has also served as a Director of the Company’s wholly owned subsidiary Bank since 1997.Dr. Yoder presently serves on the Loan Committee, Trust Committee and the Compensation and Incentive Stock Committee of the Board of Directors.Dr. Yoder also has served previously on the Audit Committee.Dr. Yoder is a graduate of Iowa State University College of Veterinary Medicine.He is the President and the sole shareholder of Kalona Veterinary Clinic, P.C., which he founded in 1978 in Kalona, Iowa.Dr. Yoder is a life-long resident of the Kalona area and as a community leader and business person, has considerable knowledge that continues to be especially favorable to the Bank’s Kalona and Wellman offices.Dr. Yoder’s small business expertise and agriculture knowledge also continues to be a valuable contribution to the Board of Directors.Dr. Yoder is active professionally with the American Veterinary and Iowa Veterinary Associations.Dr. Yoder has demonstrated active involvement in the community’s non-profit organizations in Kalona. None of the nominees currently serves, or has served in the past five years, as a director of another company whose securities are registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or whose securities are subject to the requirements of Section 15(d) of the Exchange Act or a company registered under the Investment Company Act of 1940, as amended.There are no family relationships among the Company’s Directors, nominees for Director and executive officers. CORPORATE GOVERNANCE AND THE BOARDS OF DIRECTORS Board of Directors of the Company The Board of Directors of the Company meets on a regularly scheduled basis. During 2010, the Board of Directors of the Company held an annual meeting, one special meeting and twelve regular meetings. The Board of Directors of the Company has not established any standing executive or nominating committees or committees performing similar functions. The Board of Directors as a whole determines nominees to the Board of Directors.Due to the limited turnover in the members of the Board of Directors, the Board of Directors does not feel the creation of a separate committee to perform such function is warranted.During 2010, all directors of the Company attended at least seventy-five percent of the total number of meetings of the Board.Although the Company does not have a formal policy regarding attendance by directors at annual shareholder meetings, such attendance is encouraged.In 2010, all eleven of the Company’s directors attended the annual shareholders’ meeting. Each of the Company’s directors, with the exception of Mr. Seegmiller and Mr. Hodge, has been determined by the Board of Directors to be an “independent director” as defined by Rule 5605(a)(2) of the National Association of Securities Dealers listing standards (“NASDAQ”).Mr. Seegmiller is not considered to be independent since he is the President of the Company and the Bank.Mr. Hodge is not independent under the NASDAQ definition based on certain transactions between the Company and Mr. Hodge’s affiliated companies, which are described below under “Board Nominating Process”.In determining director independence, the Board of Directors considers all relevant facts and circumstances, including the independence standards set forth in the rules of NASDAQ.In order to be considered independent, a director must be free from any relationship which, in the opinion of the Company’s Board of Directors would interfere with the exercise of independent judgment.The Board of Directors considered certain transactions, relationships or arrangements which are described herein under the heading “Compensation and Incentive Stock Committee Interlocks and Insider Participation” in making its determination of director independence. The Board of Directors leadership structure has historically separated the function of the Chairman of the Board of the Bank and the Principal Executive Officer.This structure is expected to continue in the future with the Chairman of the Bank’s Board of Directors being an independent director.This structure promotes good corporate governance by providing a non-management leadership structure and such a leadership structure is encouraged by bank regulators.The Company’s Board of Directors has not designated a Chairman. In 2009, the Company, with the direct involvement of the Board of Directors, developed a formal plan to address Enterprise Risk Management (“ERM”) within the Company and to focus on ERM by the addition at the end of 2009 of a Risk Management Officer.This officer is reporting on at least a quarterly basis to the Board of Directors.The area of focus is on risk in credit, market, liquidity, operations, legal and reputation for the Company.The Board of Directors has been involved in several of these areas previously including the Audit Committee, Loan Committee and approval of the important Asset/Liability Management Policy, the Investment Policy and the Bank’s Loan Policy.The Board of Directors takes an active role in providing risk oversight of the operations of the Company and the Bank.The Company’s Board of Directors engages in various risk oversight activities which include coordination of the risk oversight activities engaged in by the Company’s Audit Committee and committees of the Bank’s Board of Directors. 7 Table of Contents Regulation O requires loans made to executive officers and directors to be made on substantially the same terms, including interest rates and collateral, and following credit-underwriting procedures that are no less stringent than those prevailing at the time for other transactions by the Company with other persons.Such loans may not involve more than the normal risk of repayment or present other unfavorable features. The Board of Directors of the Company has established a committee (the “Audit Committee”) consisting of three non-employee directors, currently consisting of Directors Nowak, Pacha and Rhodes. The Audit Committee recommends to the Board of Directors the engagement of the independent registered public accounting firm and reviews with the independent registered public accounting firm the scope and results of the audits, the Company’s internal accounting controls and the professional services furnished by the independent registered public accounting firm. All three members of the Audit Committee are “independent” as defined under the rules of NASDAQ. Due to his experience as noted above, the Board has determined that Director Nowak qualifies as an Audit Committee Financial Expert under applicable regulations. The Audit Committee met six times in 2010.All members of the Audit Committee have attended at least seventy-five percent of the total number of the meetings held in 2010.Audit Committee members are compensated by the Bank as indicated below under the heading “Schedule of Directors Fees.”The Board of Directors has adopted a written charter for the Audit Committee.A copy of the charter is available on the Company’s website at www.hillsbank.com under the heading of Hills Bancorporation. The Board of Directors of the Company has established a committee (the “Compensation and Incentive Stock Committee”) consisting of the ten non-employee directors (i.e., all directors but Mr. Seegmiller), all of whom are considered to be independent as defined under the rules of NASDAQ, except for Mr. Hodge. The Compensation and Incentive Stock Committee makes decisions regarding executive officer salaries, bonuses, grants of awards to all officers pursuant to the Hills Bancorporation 2010 Stock Option and Incentive Plan (the “Incentive Stock Plan”), contributions to the Hills Bank and Trust Company Employee Stock Ownership Plan (the “ESOP”), and contributions to the Hills Bank and Trust Company 401(k) Profit Sharing Plan (the “Profit Sharing Plan”). The Compensation and Incentive Stock Committee held four meetings during 2010.The four meetings involved approval of grants of restricted stock to officers. All members of the Compensation and Incentive Stock Committee attended at least seventy-five percent of the meetings. Directors are not compensated for meetings of the Compensation and Incentive Stock Committee.The Board of Directors has not adopted a charter for the Compensation Committee, since all non-employee directors are members of the Committee and they do not believe such a charter is necessary for the Committee to appropriately perform its functions. Board of Directors of the Bank The business and affairs of the Bank are managed by the Board of Directors of the Bank, the membership of which is identical to that of the Board of Directors of the Company. The Board of Directors of the Bank holds regular monthly meetings. In 2010, the Board of Directors of the Bank held an annual meeting, two special meetings and twelve regular meetings. The Board of Directors of the Bank has established the Trust Committee, the Audit Committee, the Loan Committee and the Employee Stock Ownership Plan (“ESOP”) Committee as standing committees of the Board of Directors of the Bank. Directors Donovan, Phelan, Seegmiller and Yoder serve on the Trust Committee; Directors Nowak, Pacha and Rhodes serve on the Audit Committee; Directors Bywater, Gill, Hodge, Phelan and Seegmiller serve on the Loan Committee; and Director Stutsman serves on the ESOP Committee. The six directors not appointed to the Loan Committee are invited to attend meetings of that committee and are compensated for such attendance at the same rate as members of the Loan Committee for each meeting attended. The Bank has established no standing executive, nominating or compensation committees of the Board of Directors or committees performing similar functions. The Trust Committee of the Bank is responsible for overseeing and annually reviewing the operations of the Trust Department of the Bank and the status of all trusts for which the Bank’s Trust Department acts in a fiduciary capacity. The Trust Committee met twelve times during 2010. The Audit Committee held six meetings during 2010 and is responsible for coordinating the audit with KPMG LLP and addressing internal audit functions. The Loan Committee held twelve meetings during 2010 and is responsible for review and oversight of the loan activities of the Bank. The ESOP Committee, which is responsible for overseeing the ESOP in connection with which the Bank’s Trust Department serves as trustee, had three meetings during 2010. During 2010, all of the directors of the Bank attended at least 75% of the total number of meetings of the Board of Directors and all of the Directors of the Bank appointed to committees attended at least 75% of the meetings of the committee to which such directors were appointed. 8 Table of Contents Schedule of Directors Fees Directors of the Company and the Bank who are not employees of the Company or the Bank (all Directors but Mr. Seegmiller) are compensated for their service as a directors as shown in the table below: Compensation Item Company Bank Annual Retainer (paid quarterly): Chairperson of the Board N/A $ Board Member N/A Meeting Fees: Board Meetings $ Committee: Audit - Compensation and Incentive Stock - N/A Employee Stock Ownership Plan / Profit Sharing N/A Loan N/A Trust N/A Director Deferral Plan: Under the Company’s Nonqualified Deferred Compensation Plan (the “Deferred Compensation Plan”), which was initiated in 1997, each director may elect to defer up to 50% of such director’s cash compensation from retainers and meeting fees.Any amount so deferred is credited to the director’s deferred compensation account and converted to units equivalent in value to the fair market value of a share of stock in Hills Bancorporation.The “stock units” are book entry only and do not represent an actual purchase of stock.The director’s account is adjusted each year for dividends paid and the change in the market value of Hills Bancorporation stock.The liability for the deferred directors’ fees is unfunded and unsecured for the participants. Director Compensation Table The following table provides information concerning the compensation of all the directors other than Mr. Seegmiller for the fiscal year ended December 31, 2010. Name Fees Earned or Paid in Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total Willis M. Bywater $ $
